 

 

Case 19-25253 Doc5 Filed 11/15/19 Page1 of 2

      
     
      

Fill in this information to identify your case:

 

 

Debtor 1 Troy Maurice Thompson oe my ac
First Name Middle Name Last Name

 
 
     

   

  

Debtor 2
(Spouse if, filing) First Name Middie Name Last Name

 

         
 
   
 

United States Bankruptcy Court forthe: DISTRICT OF MARYLAND

 

  

Case number
(if known)

 

£2] Check if this is an
** amended filing

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

If you are an individual filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below. _

 

 

 

 

 

 

 

Did you claim the property

Creditor's CO Surrender the property. 01 No
name: “ C Retain the property and redeem it.

. - C Retain the property and enter into a Yes
Description of Reaffirmation Agreement.
property O Retain the property and [explain]:
securing debt:
Creditor's 0 Surrender the property. ONo
name: 1 Retain the property and redeem it.

_ CD Retain the property and enter into a 0 Yes
Description of Reaffirmation Agreement.
property Ci Retain the property and [explain]:
securing debt:
Creditor's O Surrender the property. O1No
name: UO Retain the property and redeem it.

C] Retain the property and enter into a O Yes
Description of Reaffirmation Agreement.
property CO Retain the property and [explain]:
securing debt:
Creditor's C] Surrender the property. ONo

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-25253 Doc5 Filed 11/15/19 Page 2 of 2

 

 

Debtor 1 Troy Maurice Thompson Case number (if known)
name: O Retain the property and redeem it. 0 Yes
_ CZ Retain the property and enter into a
Description of Reaffirmation Agreement.
property , C1 Retain the property and [explain]:

securing debt:

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your t red personal property leases

 

Lessor's name:
Description of leased

 

Property:

Lessor's name: O No
Description of leased

Property: O Yes
Lessor’s name: OO No
Description of leased

Property: OO Yes
Lessor's name: 0 No
Description of leased

Property: , O Yes
Lessor's name: OC No
Description of leased

Property: OO Yes
Lessor's name: 0D No
Description of leased

Property: O Yes
Lessor's name: C1 No
Description of leased

Property: O Yes

GEKERE Sign Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired iease.

X ee Cony Me ny ~~ X

 

 

 

 

 

Troy Maurice Thompson Signature of Debtor 2
Signature of Debtor 1
Date November 12, 2019 Date
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
